Name: 88/276/EEC: Commission Decision of 21 April 1988 authorizing the French Republic to permit temporarily the marketing of sunflower seed not satisfying the requirements of Council Directive 69/208/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  plant product;  marketing
 Date Published: 1988-05-05

 Avis juridique important|31988D027688/276/EEC: Commission Decision of 21 April 1988 authorizing the French Republic to permit temporarily the marketing of sunflower seed not satisfying the requirements of Council Directive 69/208/EEC Official Journal L 117 , 05/05/1988 P. 0030 - 0030*****COMMISSION DECISION of 21 April 1988 authorizing the French Republic to permit temporarily the marketing of sunflower seed not satisfying the requirements of Council Directive 69/208/EEC (88/276/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (1), as last amended by Commission Directive 87/480/EEC (2), and in particular Article 16 thereof, Having regard to the request submitted by the French Republic, Whereas in France the production of sunflower seed satisfying the requirements of Directive 69/208/EEC of varieties resistant to the disease Phomopsis which are included in the common catalogue of varieties of agricultural plant species or the French national catalogue of varieties has been insufficient in 1987 and therefore is not adequate to meet that country's needs; Whereas it is not possible to cover this demand satisfactorily with seed from other Member States, or from third countries, satisfying all the requirements laid down in the said Directive; Whereas the French Republic should therefore be authorized to permit, for a period expiring on 31 May 1988, the marketing of seed of the abovementioned species of the category 'certified seed' of a variety included neither in the common catalogue of varieties of agricultural plan species nor in that Member State's national catalogue of varieties; Whereas, moreover, other Member States, which are able to supply France with such seed not satisfying the requirements of the Directive should be authorized to permit the marketing of such seed provided that it is intended for France; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The French Republic is hereby authorized to permit, for a period expiring on 31 May 1988, the marketing in its territory of a maximum of 200 tonnes of sunflower seed (Helianthus annuus L.) of the category 'certified seed' of varieties resistant to the disease Phomopsis which are included neither in the common catalogue of varieties of a agricultural plant species, nor in that Member State's national catalogue of varieties. The official label shall state 'Intended exclusively for France'. Article 2 The other Member States are hereby authorized to permit, subject to the conditions laid down in Article 1, the marketing in their territory of a maximum of 200 tonnes of sunflower seed provided that it is intended exclusively for France. The official label shall state: 'Intended exclusively for France'. Article 3 Member States shall notify the Commission before 31 July 1988 of the quantities of seed marketed in their territory pursuant to this Decision. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Member States. Done at Brussels, 21 April 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 169, 10. 7. 1969, p. 3. (2) OJ No L 273, 26. 9. 1987, p. 43.